                                                                                      TAGLaw International Lawyers

                                                                                                  William E. Fischer
                                                                                                   Direct Telephone
                                                                                                      920-232-4843
                                                                                           wfischer@vonbriesen.com


June 16, 2020



Honorable Stephen L. Crocker
U.S. Magistrate Judge
U.S. District Court
Western District of Wisconsin
120 N. Henry Street, Room 320
Madison, WI 53703

       RE:      Convergen Energy WI, LLC v. L’Anse Warden Electric Company, LLC
                Western District Case No.: 20-cv-00543-slc
                Dane County Case No.: 20 CV 1199

Dear Judge Crocker:

Filed herewith are the following documents: Renewed Motion and Supporting Argument for
Preliminary Injunction, Statement of Record Facts Proposed by Convergen Energy WI, LLC in
Support of Its Motion for Preliminary Injunction, Affidavit of Theodore J. Hansen in Support of
Motion for Temporary Injunction (previously filed in Dane County Case No. 2020 CV 1199), and
[Proposed] Order for Preliminary Injunction.

Plaintiff’s motion for preliminary injunction is time-sensitive, and Plaintiff therefore respectfully
asks the Court to decide the motion on an expedited basis. Defendant has been notified of this
motion via ECF Filing, and will be receiving actual notice via email to both Defendant’s Wisconsin
counsel and New York counsel.

Please contact me with any questions or concerns.

Very truly yours,

von BRIESEN & ROPER, s.c.



William E. Fischer

WEF:erk
Cc:   R. George Burnett, Liebmann, Conway, Olegniczak & Jerrry, S.C. (via ECF)
      Michael Stolper, Seiden Law Group LLP (via email)
      Dov Gold, Seiden Law Group LLP (via email)
